Citation Nr: 0738483	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from October 1966 until October 1969.  This service included 
a tour in Vietnam as a combat engineer from August 1967 to 
August 1968.

The case comes before the Board of Veterans' Appeals (Board) 
from an appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  PTSD is manifested by mildly depressed mood, restless 
sleep, and a diminished interest in significant activities.  
Symptoms are controlled through medication.  The appellant is 
able to maintain employment and participate in significant 
social contact.  

2.  PTSD does not result in a decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

3.  The disability picture caused by the appellant's PTSD 
disability is not so unusual as to render the application of 
the regular rating provisions impractical. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the appellant's PTSD disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Duty to Assist 

On November 9, 2000, the President signed into law the VCAA. 
See 38 V.A.  §§ 5100, 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case. In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The veteran filed his initial claim for benefits for PTSD in 
February 2004.  While the VA letter to the veteran issued in 
March 2004 addressed only service connection, the February 
2005 letter to the veteran provided an excellent discussion 
of the increased rating process and advised the veteran of 
what he could expect from the VA and what he should provide.  
By means of this February 2005 letter, the veteran was told 
of the requirements to establish entitlement to an increased 
evaluation, and advised of his and VA's respective duties and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The February 2005 letter asked him to 
supply any pertinent information in his possession.  The 
content of these documents complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA PTSD compensation examination in June 2004 
prior to the July 2004 decision precipitating his latest 
appeal in August 2004.  This examination provided a detailed 
medical history, findings on examination, and appropriate 
opinions on his mental disability related to PTSD.  This 
examiner's discussion of the evidence contained in the 
service medical records reveals that he had access to the 
veteran's claims file in connection with this examination. 
Based on this evidence, the Board finds that the compensation 
examination is adequate for rating purposes.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and all relevant VA 
treatment records.  The veteran has not identified any 
pertinent records outstanding.  As noted, he has been 
afforded a VA examination prior to the July 2004 rating 
decision as well as a subsequent VA medical evaluation at the 
VA Medical Center in St. Petersburg in March 2005.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met. 

II.  Background and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

On February 5, 2004, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  The VA 
medical records establish that he was first treated at the VA 
medical system at the VA Medical Center in St. Petersburg in 
January 1999 for fatigue and minor rectal bleeding.  At the 
time, he reported that he was prescribed Prozac (20 mg. 
Daily) for depression and Plilosec for reflux esophagitis by 
his private physician.  

A January 2004 Vet Center record included a diagnosis of 
PTSD.  The report indicated that the PTSD symptoms had 
increased to the point where the veteran was unable to 
maintain any level of social functioning when he was in a 
stressful situation.  He demonstrated moderate levels of 
hyperarousal, and moderate reintrusive thoughts and 
nightmares centering upon his traumatic experiences in 
Vietnam.  A social worker opined that the veteran would 
unlikely be able to maintain his current level of employment 
in the future.  

In May 2003, he was treated again at the VAMC for acute 
pharyngitis and received medication.  Following his claim 
submission in February 2004, as noted above, he was provided 
a Compensation and Pension (C&P) Examination to determine the 
nature and severity of his claimed stress disorder; the 
examiner reviewed the claims file.  VA Examining Provider Dr. 
S. A. G. noted in her clinical assessment that the veteran 
suffered from chronic PTSD, with symptoms falling in the mild 
to moderate range, and was accorded a Global Assessessment of 
Functioning (GAF) score of 60.  In her examination results, 
Dr. S. A. G. stated that the veteran "minimally meets 
criteria" for a diagnosis of posttraumatic stress disorder.  
He reported infrequent distressing nightmares and intrusive 
memories of his experiences in Vietnam.  He did report a 
diminished interest in significant activities and feelings of 
detachment from others.  

Dr. S. A. G. noted that the veteran had been treated with 
Prozac and with "very good therapeutic benefit."  With 
respect to his social functioning, he had very few meaningful 
social relationships, but did get along satisfactorily with 
people at work.  With respect to occupational functioning, 
the veteran reportedly worked in the same paper mill for 29 
years and was nearing retirement.  The examiner noted that 
"he performs well generally and gets along with coworkers."  
He did report some difficulty with authority figures.  

The veteran had two subsequent sessions at the VAMC in which 
a Social Worker in March 2005 and April 2005 met with the 
veteran to process these PTSD experiences and problems.  In 
each instance, the veteran's posture was relaxed, he was 
alert and oriented and he appeared to be in no acute 
emotional distress and denied any. 

Under current regulations, a 10 percent rating for PTSD is 
warranted with evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication. 

A 30 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions and recent 
events).  

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened effect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short term and long term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2006), 
Diagnostic Code 9411 (2003). 

Upon consideration of the law and the evidence in this 
matter, the Board finds that the veteran's PTSD is mild to 
moderate, and more nearly equates to criteria for 10 percent 
disability than to the requested adjudication of 30 percent 
under 38 C.F.R. §  4.130.  The evidence indicates that the 
veteran's PTSD is manifested by slight occupational and 
social impairment with deficiencies in the areas of work and 
family relations only during periods of stress.  The evidence 
shows symptomatology characterized by minor social and 
occupational impairment under stress, without deficiencies, 
otherwise, in the areas of work efficiency or periods of 
inability to perform occupational tasks.  

While the veteran had three failed marriages, he has 
successfully maintained a job as a maintenance mechanic in an 
international paper firm for 30 years, from which he is 
scheduled to retire this coming year, and he currently has a 
successful relationship with a woman, while maintaining 
cordial relations with her family.  He reports that he 
generally get along well at work.  The negative symptoms 
reflected in these areas are seen in the following areas:  
while there is no significant impairment in judgment, his 
depression reflected in his pattern of staying largely within 
his home and limiting most other meaningful relationships has 
been ameliorated in recent years by his Prozac prescription, 
which he claims has been helpful, to include with his 
relations with his children.  Thus, there is evidence that 
the symptoms are controlled by continuous medication.  The 
veteran's claimed irritability with others has not precluded 
his current relationship with a woman he is dating and that 
"he does socialize to some extent with her family."  

The Board notes that most of the criteria for a 30 percent 
PTSD disability evaluation are not applicable to this 
veteran.  These include intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions and recent events).  

In the present case, the veteran has successfully carried out 
a career for 30 years with an international paper company and 
is due to retire this coming year.  He has availed himself of 
Prozac and it has allowed him to elevate his mood, improve 
his relations with his two children and enjoy a successful 
relationship with a woman he currently dates, and with her 
family.  He has no panic attacks, memory loss, or chronic 
sleep impairment.  The greater number of the criteria 
established under the regulations for 30 percent disability, 
and the most important as set forth above, have not been 
satisfied.  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  In the present 
case, the evidence adduced in support of the veteran's 
condition does not meet the 30 percent criteria and more 
nearly equates to the criteria established for 10 percent.  

In making this determination, the Board has considered the 
January 2004 Vet Center records, but does not afford the 
record great probative weight to these records as they are 
inconsistent with the VA examination reports and VA 
outpatient treatment records.  For instance, the Vet Center 
record indicates that the veteran is unable to maintain "any 
level" of social interaction when he is in a stressful 
situation and experiences "moderately severe" levels of 
hyperarousal.  These characterizations of PTSD symptoms are 
not supported in other clinical evidence of record.  Nowhere 
in the VA examination reports or in the outpatient treatment 
records does it reference PTSD symptoms of this magnitude.  
Rather, the outpatient treatment records report that he has 
no intrusive thoughts, and further report that he was in no 
acute emotional distress.  For these reasons, the Board finds 
that the VA outpatient treatment records and VA examination 
reports to be a more accurate measure of the veteran's PTSD 
symptomatology, and affords them greater probative weight.   

The Board also observes that the veteran's GAF score in this 
matter range from 60, during the June 2004 VA examination, to 
50, during VA outpatient treatment records in April 2005.  
The Court of Appeals for Veterans' Claims (Court) has held 
that GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996).  GAF scores ranging between 61-70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A score of 51-
60 indicates moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)., 
while a GAF score of 41-50 indicates serious symptoms and 
serious impairment in social, occupational, or school 
functioning (e.g., no friends).  See Diagnostic and 
Statistical Manual for Mental Disorders, (4th Ed. 1994) (DSM-
IV) adopted by VA at 38 C.F.R.§§ 4.125 and 4.126.  The Board 
is cognizant that a GAF score is not determinative by itself.  
Nevertheless, coupled with all other evidence of record, it 
is a useful indicator of the severity of the veteran's 
disability.  In the present case, however, there is no 
explanation provided for the GAF scores assigned.  As an 
indicator of the severity of PTSD, the Board finds that the 
results reported in various mental status examinations are 
better indicators than the GAF scores assigned.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.  Applying the pertinent rating 
criteria to the facts summarized above, the Board concludes 
that a rating in excess of 10 percent for disability due to 
PTSD is not warranted.  The clinical findings needed for an 
evaluation in excess of 10 percent were not approximated in 
the evidence of record.  Because the preponderance of the 
evidence is against an allowance for an evaluation in excess 
of 10 percent for the appellant's psychiatric disability 
under the scheduler criteria, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F. 3d 1361 (2001). 

In denying a disability rating in excess of 10 percent, the 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, shows a consistent level of 
PTSD symptomatology throughout the period since the effective 
date of service connection.  As such, it does not support 
assigning different percentage disability ratings during the 
period in question.  

The Board has also considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007) ; Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the 
veteran continues to receive medication (Prozac) related to 
his symptoms of PTSD, including chronic sleep disorder, no 
evidence has been presented as to render impractical the 
application of the regular scheduler standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  

ORDER

An initial rating in excess of 10 percent for post-traumatic 
stress disorder is denied.   



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


